DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/21, 11/04/21, 10/18/21 and 9/1/21 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Intended Use Limitation
Regarding claims 4-6, there are several occasions “capable of” is used after the various units. Since “capable of” is just describing the capabilities of the units, but not necessary performing so, therefore, the limitations after “capable of” do not carry any weight (i.e., does not further limit the claim).

Claim 6 is objected to because of the following informalities:  claim 6 depending on claim 5 and having the same limitations as claim 5 which does not further limit claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihara (US 2008/0309464 A1) in view of Kim (US 2020/0059320 A1).
Consider claim 1, Chihara teaches a device-registration-operation assisting apparatus in a device management system including a plurality of devices installed in a building and a management device connected to the devices via a network, for assisting in an operation for registering the devices (abstract and Fig. 1), the device-registration- operation assisting apparatus comprising: 
an emission unit configured to emit an electromagnetic wave, the emission unit being integrated into or positioned near one of the plurality of devices (Fig. 5, step s5 and paragraph 59, ID origination device 100 sends out a signal); and 
a mobile terminal, the mobile terminal including a receiving unit configured to receive the electromagnetic wave (Fig. 5, ID acquiring unit 210 and paragraph 59),

an input unit configured to receive an input of registration information in order to register the device displayed on the display unit in the device management system (Fig. 5, step s9 and paragraph 61, worker inputs installation information), 
the display unit being configured to not display the information of the device for which the registration information is input to the input unit, or change display of the information (paragraph 61, a confirmation screen is displayed when input from the worker is received).
Chihara does not teach the emission unit being configured to stop emission of the electromagnetic wave after the receiving unit receives the electromagnetic wave.
Kim further teaches the emission unit being configured to stop emission of the electromagnetic wave after the receiving unit receives the electromagnetic wave (paragraph 124, end repetitive transmission upon an acknowledgement is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of reducing power consumption and resource uses.

Consider claim 4, Chihara further teaches wherein the display unit is capable of further displaying a map of an inside of the building (Fig. 4).

s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihara (US 2008/0309464 A1) in view of Kim (US 2020/0059320 A1) and further in view of Jang et al. (US 2019/0296932 A1).
Consider claims 5 and 6, Chihara and Kim do not teach wherein the display unit is capable of further displaying a list of the plurality of devices including the device into or near which the emission unit is integrated or positioned.
Kim further teaches wherein the display unit is capable of further displaying a list of the plurality of devices including the device into or near which the emission unit is integrated or positioned (paragraph 146 and Fig. 9, step 6, received appliances are displayed in a list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of increasing convenience for the user. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             1/5/22